RAUP, J.,
This matter is before the court on defendant’s appeal from suspension of his operator’s license. Defendant has accumulated 11 points and the Commonwealth notified him that his license would be suspended for 120 days.
Defendant contends that the point system, as it operates in Pennsylvania is unconstitutional, in that it deprives him of a “property right” without a reasoned determination of his fitness to operate a motor vehicle. We find that it is a reasonable exercise of the police power for the legislature to determine that a point accumulation resulting from convictions for traffic violations is sufficient basis for depriving that person temporarily of his privilege of operating a motor vehicle on the public highways.
ORDER
And now, June 27, 1974, the appeal of Bill Bryson is hereby denied, and the action of the Bureau of Traffic Safety is hereby affirmed.